 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoose Leaf Metals CompanyandOpal OakleyLoose Leaf Metals CompanyandHelen D.Schwent.Cases 14-CA-5150 and 14-CA-5203February 18, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn November 4, 1969, Trial Examiner LouisLibbin issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that Respondent hadnot engaged in certain other alleged unfair laborpractices and recommended that the complaint bedismissedwithrespecttotheseallegations.Thereafter,Respondent and the General Counselfiledexceptions to the Trial Examiner's Decisionand supporting briefs.OpalOakley also filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer,with the modification set forthbelow.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Loose Leaf Metals Company, St. Louis,Missouri,itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouisLIBBIN, Trial Examiner.Uponcharges filed onJune 20, 1969, in Case14-CA-5150 by Opal Oakley, anindividual,and on July22, 1969,inCase14-CA-5203 byHelen D. Schwent,an individual,the GeneralCounsel oftheNationalLaborRelations Board,by theRegionalDirector forRegion 14 (St. Louis,Missouri),issuedseparate complaints,datedAugust 4 and 18, 1969,respectively,against LooseLeafMetals Company,hereincalled the Respondent.These cases were consolidated byan order of the said Regional Director,dated August 18,1969.With respect to the unfair labor practices, thecomplaints allege, and the duly filed answers deny, thatRespondent violated Section 8(a)(1) and(3) of the Act bythe discharge of employeesOpal Oakleyand Helen DSchwent and by other specified statements and conduct ofits supervisors and agents.A hearing was held before me at St. Louis, Missouri,on September 18, 1969. All parties appeared and weregiven full opportunity to participate in said hearing. OnOctober 14, 1969, the General Counsel and Respondentfiled briefs,which I have fully considered For the reasonshereinafter indicated,Ifind thatRespondent violatedSection 8(a)(1) and(3) of theAct onlyby its discharge ofHelen D. Schwent and by certain statements and conductof its admitted supervisors,but notby thedischarge ofOpal OakleyUponthe entire record in the case,'and from myobservationof the demeanor of the witnesses whiletestifying under oath,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent Loose Leaf Metals Company, a Missouricorporation, operates a plant in St Louis,Missouri,whereitmaintainsitsprincipalofficeand place ofbusinessDuring the 1968 calendar year, a representativeperiod, Respondent manufactured, sold, and shipped fromitsSt.Louis,Missouri, plant directly to points locatedoutside the State of Missouri products valued in excess of$50,000.Upon the above admitted facts, I find, as Respondent'sin commerce within the meaning of Section 2(6) and (7) ofthe ActH. THE LABOR ORGANIZATION INVOLVED'We find merit in the General Counsel's contention that Respondent alsoviolated Sec 8(a)(l) of theAct byPlantManager Gary Owens' threat toemployee Grace Hampton to find something wrong with her work and fireher, even though he admitted that she was a good worker The threat came2 days after employee Opal Oakley had been discharged for fighting withcoworker Esther Matecki over a departmentwide grievance,and about 1month after Respondent'sPresident had unlawfully referred to Hamptonasa"troublemaker"formaking a complaint about the samedepartmentwide problem Given the context of the threat to Hampton, wefind it an additional threat of economic reprisal against employees forengaging in protected activities(viz,filinggrievancesoverworkingconditions),inviolation of the ActHowever,no change in the TrialExaminer'sRecommended Order is necessary,as other similar conductwas found violative of the ActThe complaints allege,the answers admit, the recordshows, and I find,that Local Lodge 1345, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,hereincalledtheUnion,isalabororganization within the meaning of Section2(5) of theAct.'Certain inadvertent errors in the transcript have been noted andcorrected181NLRB No. 36 LOOSE LEAF METALS COMPANY203IIITHE UNFAIRLABOR PRACTICESA. Introduction; the IssuesAt all times material herein, Respondent was operatingunder a collective-bargaining agreement with the Union.Helen Schwent was employed by Respondent in the pressdepartment from March 1967 to June 1968 when she wasautomaticallyterminatedunderthetermsofthecollective-bargaining agreement for failure to call in afterbeing absent 3 days She was reemployed in a differentdepartment on April 16, 1969, and was discharged onMay 13, 1969. She had been a member of the Union sinceher initial employment and the plant manager becameaware that she had questioned the business agentconcerning the reacquisition of her seniority upon herreemployment on April 15, 1969. Opal Oakley wasemployed by Respondent in several departments for about7 1/2 years prior to her discharge on June 16, 1969.During that period she was a member of the Union andhad filed several grievances, the last one being adepartmental grievance prepared by her and signed by herand a group of employees on June 13, 1969. Upon leavingthe plant premises after work that day, she had a fight oraltercation with an employee who had refused to sign thegroup grievance, and was discharged the followingworkday.The principal issues litigated in this proceeding are (1)whether the discharges of employees Schwent and Oakleywere unlawfully motivated in violation of Section 8(a)(1)and (3) of the Act, and (2) whether admitted supervisorsof Respondent engaged in acts of interference, restraint,and coercion violative of Section 8(a)(1) of the Act,including interrogation and threats of dischargeAs isusually the case, credibility issues are also involved.B. DiscriminationwithRespect to Hire and Tenureof Employment'1Helen D. Schwent(a) Sequence of eventsHelen Schwent was employed by Respondent fromMarch 1967 until June 1968 when she was automaticallyterminated for failure to call in after being absent for 3days, as provided in the collective-bargaining agreement.She had been employed in the press department at thetime of her termination. A member of the Union since herinitial employment, she maintained her union membershipand continued to pay her union dues after her termination.In July 1968 she telephoned Personnel Manager Kerstento inquire about being rehired and received the impressionthat there was a possibility she would be reemployedbecause he told her that the plant foremen with whom sheworked had stated at a supervisor's meeting that she wasone of the best and fastest workers. On two differentoccasions in the fall of 1968 she contacted Gary Owens, aplant foreman at that time, and was told by him that shewould be called and rehired when there would be anopeningOn January 1, 1969, Owens became plantmanager In April 1969, his secretary telephoned Schwent,who at that time was working at another companyengaged in the same type of metal work, and asked if she'Unless otherwise indicated,the factual findings are based on testimonyand evidence which is either admitted or undemedwould like to come back to work for Respondent Becauseof the better fringe benefits and the piecework method ofpayment at Respondent, she agreed and was rehired,resuming work on April 16 in a different department (ringmetals) on the second shift which began at 4.30 p m. Shedid not have to fill out a new application. The foreman inthis department was Jack Long.On May 5, 1969, she telephoned her business agent,McCall, to inquire about the meaning of a seniorityprovision in the contract relating to a break in service for12 consecutive months. She asked if there was any wayunder the terms of that provision that she could utilize theseniority which she had acquired during the first period ofher employment with Respondent inasmuch as her breakin service was less than 12 consecutive months. McCallreplied that he did not know the exact meaning of thatclause and that he would have "to check it out "Two days later, on May 7, Plant Manager Owenscalled Schwent into his office, told her that McCall hadspoken to him about her telephone call and about hertrying to get back her seniority, and commented that thismight cause trouble between employees already in theplant.Owens then announced that he wanted her tounderstand that she could not get back her formerseniority and that she did "not have any union rights."Schwent insisted that "I do have union rights " Owensanswered, "to a certain extent, but they are very limited,and you are on a 30-day trial basis right now," referringto the probationary period.About 12:45 a.m on May 13, Schwent received a cuton her ankle from a piece of metal which had rolled offthe table. Foreman Long took her to the first aid roomwhere he proceeded to clean and bandage the ankle. Whilethey were alone in the first aid room, Long told her thatshe was discharged and that she should clock out and notcome back In response to her inquiry as to the reason forher termination, Long stated that Ruppert, Respondent'sthen executive vice president, and Owens "had discussed itand they feel that because of the phone call that youalreadymade to the Union that they are contemplatingfuture problems if they keep you and they can't afford tohave something like this." When Schwent asked if it hadanything to do with her work, Long replied, "No, notreally "'The next day, May 14, Schwent telephoned PlantManager Owens, informed him about the injury to herankle, and then related what Long had told her as thereason for her discharge. Owens replied that "it wasn'tMr. Ruppert who made the decision," that "Mr. Ruppertdoesn't even know you," that "It was Jack [Long]-and Iwho made the decision," that "because of your attitudewe were afraid that after 30 days [probationary period]were up that you would be a troublemaker, and we've gottroublemakers out there already that we would like to getrid of." Schwent asked if it had anything to do with herwork. Owens replied that it did not, adding that he gets"a list on how the new girls are doing" and thatSchwent's "name was very seldom on it" He mentionedher complaint about jobs. She pleaded that she doesn'talways complain about her jobs, pointed out that both he'Long testified that he told her the reason for her discharge was becauseof "poor work"Long did not impress me as a credible witness by hisdemeanor while testifying under oathMoreover, Owens did not denySchwent's testimony that he told her the following day that her work wasnot the reason for her termination Schwent impressed me as a frank andforthrightwitness entitled to full credence I do not credit Long'stestimony to the extent that it conflicts with that of Schwent, as set forthin the text 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Long knew that she would rather be in a differentdepartment as she had previously told them and explainedthatshehad asked Long to be transferred to theautomaticriveter job at the time when it was open butthat he had refused to give it to her and without anyexplanation had given it to a girl who had been hired afterSchwentOwens then said, "Wellwe can't say thatyou would be a troublemakerbut in our opinion wefeelthatyoumightbeandwe'vegotenoughtroublemakers out there already "In June Schwent, with Chief Steward Alberta LaBerta,went into Owens' office to file a grievance over Schwent'sdischargeAfter reading the grievance Owens for the firsttimementionedsomething about the poor quality ofSchwent'swork and asked if she had not beenreprimanded about this before Schwent admitted thatduring her last period of employment the quality controlman had orally spoken to her about having made an erroron a certainnumber of shields out of a total order of5,000Owens thereupon acknowledged that `this is true ofall our girlsout there," that "when they are on productionwork all girls will try for quantity and make poor qualityat times,"that Schwent was not "any different from theother girls" and that "they all do it " He also admitted, inresponse to Schwent's reminder, that he had been told byall the foremen for whom Schwent had worked duringthat first period that she was "one of the best and fastestworkers that he [Owens] ever had " When Schwentreminded Owens of their telephone conversation on May14 and repeated the reasons he at that time gave her forher discharge, as set forth above, he admitted having toldher that, adding "yes, this and other thingsA grievance meeting regarding Schwent's discharge washeld later that month At this meeting Owens told theunion representatives present that she was a probationaryemployee, that she had made and, he was afraid, wouldcontinue to make a `lot of trouble" both for Respondentand for the Union, and that by terminating her at thattime there would be no further "trouble ' Among thereasons stated by Owens for her discharge was that shehad wanted different work and had caused "trouble" bycalling the union representativeAt the third step grievance meeting in July Ruppert,who by then had become president of Respondent, againbrought up the matter of 125 bad shields out of a totalorder of 5,000 during her first period of employment whenshe had worked in the press department Steward Biggsreplied that she thought that was a very small amount ofbad metals out of an order of 5,000 and that it happenedquite often without anyone ever having been disciplinedfor itRuppert also stated that he was afraid there mightbe future "trouble" with Schwent because she hadcomplained about not being transferred back to the pressdepartmentRuppert then stated that he would no longerrehireemployeeswho had quit the Company, andannounced that this was going to be a `new policy "'J(b) Respondents defensesRespondent'sdefenses for Schwent'sdischargearereplete with contradictions,inconsistencies and refutations,and do not stand up under scrutinyThe onlypersons whotestified as witnesses for Respondent on this matter wereForeman Long and President Ruppert'AlthoughRuppert testified as Respondents chief witness concerningSchwent s discharge he did notdenyhaving madeany ofthe statementsset forth in the text at this grievance meetingLong testified that he was in Owens' office on theFriday preceding the day of Schwent's discharge whenOwens told him that 'we are thinking of getting rid ofHelen Schwent" and that he was going to leave it up toLong to "make the decision tonight and do it one way orthe other " Long further testified that he implied the term"we" meant "management in general," that he made noresponse to Owens, and that he did not make the decisionthat nightHe further testified that on Monday afternoonOwens told him to `fire her tonight" because Ruppert`didn't want old employees rehired in the factory " WhenRespondent's counsel asked if Owens gave Long any otherreason,Long testified, "No 'However, a few minuteslaterRespondent's counsel again asked if Owens gaveLong any reason or explanation for his instructions onMonday afternoon to "get rid of her tonight " This timeLong testified that Owens stated it was "because of poorwork and bad attitude " As I have previously found inanother instance Long did not impress me as a crediblewitnessPresidentRuppert was Respondent's chief witness onSchwent's dischargeHe testified on direct examinationthat on the Wednesday before her discharge (May 7) heinstructed Owens to discharge her, that when Owens askedfor the reason he told him not to ask questions, that onthe followingMonday (May 12) he found that she hadstillpunched her timecard the preceding Friday and thathe thereupon told Owens that she should be dischargedthateveningorOwenswouldbedischargedOncross-examination, he testified that he was in Florida athis father's bedside and funeral for "three weeks prior toMay 28 " If his testimony in this respect is correct, heobviously could not have been in St Louis on Monday,May 12, as he testified on direct examinationRuppert further testified on direct examination as tothe reason for Schwent's discharge that during her prioremploymenthername had "on occasions ' beenmentioned "as having done work which was questionable"and that she ' left under circumstances, which by theterms of our contract, designate a self-quit or a voluntarytermination " At a later point, in response to the TrialExaminer's question as to his reasons for ordering herdischarge, he testified that "she was an undesirable typeemployee" because "she left under circumstances whichwere questionableShe never notified the Company shewas leavingShe had several discussions with ourpersonnel agent as to her performance, her attitude andeverything else It is a matter of record at our companythat she came back several times seeking employment andshe was turned down, and this was upon my instructions "He further testified that "those were the sole reasons ' Oncross-examination,he testified that in 1968 he hadinstituted a company policy not to rehire any employeewho had been discharged or had voluntarily quit and thathe had so instructed all those with authority to hireAs previously found, there is no dispute of Schwent'scredited testimony that in her telephone conversation withOwens on May 14, Owens stated that "it wasn't MrRuppert who made the decision" to discharge her, that"Mr Ruppert doesn't even know you," that "it was Jack[Long] and I who made the decision " Under thesecircumstances,Respondent's unexplained failure to callOwens as a witness to refute Schwent's testimony and tocorroborateRuppert's assumes great significance "Theabsence of such a witness or the failure to explain suchabsence weighs heavily in favor of the General Counsel'scase "J C Penny Co Inc172 NLRB No 134 Indeed,under these circumstances, the inference is warranted that LOOSE LEAF METALS COMPANY205his testimony would have been adverse to Respondentcase 5The resurrection of the error that she had made in herworkduringherfirstperiodofemployment issymptomatic of the pretextious nature of Respondent'sdefenses Indeed, Owens admitted at the meeting in Junewhen Schwent filed her grievance that all girls will makepoor quality at times when they are on production andthat Schwent was not "any different from the other girls"in that respectHe also admitted at that meeting that hehad been told by all foremen for whom Schwent hadworked during that first period of her employment thatshewasone of the best and fastest workers that he(Owens) ever had " In addition, Bethel Biggs, who workedinthepressdepartment for 26 years and was stillemployed there at the time of the instant hearing, crediblytestifiedwithoutcontradictionthatsheandotheremployees had run 125 bad shields out of an order of5,000, that it "happens quite often " that it is notregarded a large error and that no employee was everdisciplined for running that many bad shields Nor is thereany probative evidence to support Ruppert's testimonythat Schwent ` had several discussions with our personnelagent as to her performance " On the contrary, Schwentcrediblytestifiedwithoutcontradiction,thatnodissatisfaction had been expressed about her work sinceher reemployment In addition,WillardG White, theleadman in Schwent s department who was still inRespondent's employ at the time of the instant hearing,crediblytestifiedunder subpena, in the presence ofPresidentRuppert, that he checked the work of everyemployee in his department every night, that he woulddescribe the quality of Schwent's work as "average' andthat she did not make any more mistakes than any otheremployeeFinally,there is no dispute of Schwent'scredited testimony that Owens admitted in the May 14telephone conversation with Schwent that her dischargehad nothing to do with her workNor is there any evidence to support Ruppert sstatement that when she sought reemployment after hervoluntary termination she was turned down at hisinstructionsHere also, the contrary is the case For thereisno dispute of Schwent's credited testimony that Owenstold her on two occasions that she would be called andrehiredwhen there would be an opening And the factremains that she was rehired by Plant Manager Owenswhen an opening aroseThe undisputed facts also refute Ruppert's testimony ofa policy which he allegedly had established since 1968 notto rehire an employee who had voluntarily quit AccordingtoRuppert, PlantManager Owens was the only one in1969withauthority to hireThus, either the plantmanager deliberately ignored Ruppert's policy, or no suchallegedpolicywas then in effectThe undisputedtestimony shows the latter to be the case Thus, Ruppertdid not deny Steward LaBerta's credited testimony that atthethirdstepgrievancemeeting in July Ruppertannounced that he would no longer rehire employees whohad quit the Company and that thiswas going to be anew policy(emphasis supplied)Also representingRespondent at this meeting were Plant Manager OwensandWalterSchroer,vicepresidentinchargeofengineeringRespondent'sunexplained failure to calleither one as a witness to refute LaBerta s testimony, is'InterstateCircuitInc v U S306 U S 208, 226Staub CleanereInc148 NLRB278 284enfd357 F 2d l (C A 2) andBenevento Sandand GravelCo131NLRB 358 364 enfd 316 F 2d 224 (C A 1)again damaging to its case I find that no such allegedpolicy was in effect at the time of Schwent's dischargePresumablyrecognizingthepretextiousandafterthought nature of the foregoing asserted defenses,counsel for Respondent has abandoned them in his briefThe sole defense now urged by Respondent in its brief isthatRuppert "believed" that Mrs Schwent's absence inJune 1968 for 3 consecutive days without notice, whichunder the contract automatically resulted in her firstemployment termination, "was caused by her leaving herhusband and living with another man," that he "felt thathermoral conduct was reprehepsible," and that "hebelieved she would not be the kind of employee he wantedworking" for RespondentThis defense is based onRuppert's testimony that after her first termination anFBI agent came to him and interrogated him about heremployment and her "whereabouts," stating that she wasreported missing and had run off with another man, andthat he (Ruppert) first learned of her reemployment ontheWednesday prior to her discharge when he gaveinstructions for her dischargeRuppert did not impress me as a credible witness, andhe has already been discredited by undisputed testimony,as previously notedUpon being asked when it was thatthe FBI agent had visited him, lie testified that it "wasshortly after her departure from the company, which wasat least, I would say the period of three or four weeksprior to her being rehired " However, the time spanbetween her departure and rehire was over 9 mont)'.,Upon being further questioned by the Trial Examiner,Ruppert was unable to name the FBI agent who hadidentified himself to him, and admitted that he had notnotified the FBI about Schwent's "whereabouts" when helearned of her reemployment although he was aware thatthe FBI and the Department of Justice had offices in StLouisEven much more significant is the fact that thisalleged reason for her discharge was never mentioned toSchwent or at any of the grievance meetings(c)Concluding findingsUpon consideration of all the foregoing, I am unable toaccept the contentions or credit the testimony thatRespondent was truly motivated by the above-relatedasserted reasons for its discharge of Helen Schwent I amconvinced and find that these asserted reasons wereadvanced as pretexts and afterthoughts to cloak the truemotivating reason, one which is readily apparent from amere perusal of the following conduct and statements(1) Plant Manager Owens' conduct on May 7 in callingSchwent into his office to inform her that he knew of hertelephone call to Business Agent McCall concerning herdesire to reacquire her former seniority, in stating that hewanted her, to know that she could not get back herformer seniority, and in announcing that she did not have"any union rights " When she insisted that she did have"union rights," he reminded her that they were verylimited because she was on a 30-day probationary period(2)ForemanLong'sstatementatthetimehedischarged her on May 13 that Ruppert and Owens "haddiscussed it and they feel that because of the phone callthatyou already made to the Union that they arecontemplating future problems if they keep you and theycan't afford to have something like this "(3)Owens' statement to Schwent in their telephoneconversation the following day that "because of yourattitudewewereafraidthatafter30days [theprobationaryperiod]were up that you would be a 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDtroublemaker,andwe've got troublemakersout therealready that we would liketo get rid of "(4)Owens' statements at the June grievance meetingthat one of the reasonsfor Schwent'sdischarge was thatshehadcaused"trouble"bycallingtheunionrepresentative,that he was afraid she would continue tomake a "lotof trouble" both for theRespondent and forthe Union,and that by terminating her while she was stillaprobationaryemployee theywould avoidfurther"trouble "(5)PresidentRuppert'sstatementat the third stepgrievancemeetinginJulythat he was afraidthat theremight be future"trouble" with Schwentbecause she hadcomplained about not being transferredback tothe pressdepartment.Itthus appears that Respondentwas unhappy withSchwent becauseas a probationary employee she hadalready displayeda "bad attitude"by seekingthe Union'said to assert rightswhichshe believed were granted to herunder the union contract,by askingto be assigned to anautomaticriveter jobwhich had become openbut whichinstead was assigned to a newemployee andby inquiringabout thepossibilityof a transfer to the press departmentwhereshehadoriginallyworked,conductwhichRespondent characterized as "complaints"and being a"troublemaker." It is a reasonable inference,which Ihereinmake,that,based upon this conduct of hers as aprobationary employee,Respondent made a prognosis ofher futureconduct as a full status employee,concludedthatshewould or might be a "troublemaker," anddecided that her discharge while stilloccupyingthe statusof a probationary employee would be adesirable solution.Of course the fact thatshe was aprobationary employeedoes not inany waydiminish theprotection afforded herby the Act.6 I amconvinced and find that in dischargingSchwentjusta few days before theexpiration of herprobationaryperiod,Respondentwas primarily, if notsolely,motivatedby a belief or fear thatas a full statusemployee she would or might be quick to callthe Unionand to resort to the contract grievance machinery inconnectionwith possiblyfrequent complaintsabout herwork assignments and other employment conditionsconcerning which she may feel aggrieved,conduct whichRespondent regarded as disclosing a "bad attitude" and asmaking her a "troublemaker"However,such conductconstitutesprotectedunion and concertedactivitywithinthe meaning, of Section 7 of the Act. I therefore find thatbydischargingHelenSchwentonMay 13, 1969,Respondent discriminatedwith respectto her hire andtenure of employment,therebydiscouraging membershipin theUnion inviolationof Section 8(a)(3) of the Act,and also interferedwith,restrained,and coercedher in theexercise of rights guaranteedby Section 7 of the Act inviolation of Section 8(a)(1).2.Opal Oakley(a) Sequence of events(1)Oakley's employmentOpal- Oakleyhad beenemployed byRespondent about7-1/2 years at the time of her discharge on June 16, 1969.At that time,she worked in the Ring Metal Department.She had filedagrievance in 1968 when she wastransferredfromone department to another,and anothergrievance in early 1969 about being transferred todifferent departments.She discussed the latter grievancewith Owens.'(2) Departmental grievance over rotation onautomatic riveting machinesAs theunioncontract provides for rotation, a majorityof the riveter employees in the Ring Metal Departmentwanted rotation on the two new automatic rivetingmachines,and a departmental grievance was filed inMarch 1969 in regard to rotation Ruppert, who at thattime was Respondent's executive vice president, told ChiefSteward LaBerta that there would be no rotation on theautomatic riveting machines at this time because Willie,the mechanic,was not yet satisfied with the performanceof the machines However,inRuppert'sabsence in May,Owens permitted the riveter employees to go on rotationon these automatic riveting machines.Upon his returnabout a week later,Ruppert revoked Owens'authorizationfor rotationInresponsetoUnion StewardBlasdel'srequest for an explanation,Ruppert replied thatWillie,themechanic,had stated that the machines were not yetready to go on rotation and was threatening to quit, thathe had three girls back there who were "troublemakers"and "raising all kinds of heck in that department,"naming Grace Hampton,Lee Hardy,and Opal Oakley,and that he could afford to lose the three of them beforehe could lose Willie because he is the one who makes themachinesDuring the week of June 9, 1969, a majority of theriveter employees in the Ring Metal Department voted tofile a grievance over the lack of rotation on the automaticrivetingmachines.They selected Oakley to write up thegrievanceforthedepartment.OakleyinformedDepartment Foreman Jesse that she had been chosen bythe girls in the department to write up the grievance, andhe granted her request for time off to do so After thegrievance had been written up, Chief Steward LaBertatook it around to all the affected employees for them tosign.Employees Esther Matecki and Teresa Turner, thetwo employees whom Respondent had assigned to operatethe automatic riveting machines on a permanent basis,were the only ones who refused to sign the grievancealthough they had previously agreed to its filing.All otheraffected employees,seven in number including Oakley,signed in a semi-round robin fashion.Thewrittengrievance was filed with Respondent on Friday, June 13.(3)Oakley-Matecki incidentAfterwork on Friday, June 13, Oakley waited forMatecki on Jamison street where her car was parkednearby the plant.WhenMatecki,who was walkingtowards her, came close to Oakley's car, Oakley accostedher, started cursing her, called her a "dirty Polander,"stated that she had"a few things to tell" her, and told herto "get off my back " As Matecki stepped back on theembankment of a lawn and raised her arm in selfprotection, the lunch bag in her hand was swinging andstruckOakley as she got closer to Matecki Oakleyadmitted that as Matecki then started to walk away, "Iwent after her." A scuffle ensued with both of themrolling on the ground and with Oakley admittedly endingup on top of Matecki Oakley further admitted that she"doubled up" her "fist" and hit Matecki ` on the'Lapeer Metal ProductsCo,134 NLRB 1518, 1520'Therecord does not show the disposition of this and the 1968 grievance LOOSE LEAF METALS COMPANY207cheekbone."'AfterOakley and Matecki had gotten up and gonetheirway, employee Lee Hardy, who was riding withanother employee in a car which just came out of an alleynear the plant, inquired of two employees who hadobserved part of this incident, "Did she get her, did sheget her?" One of the employees asked, "Is that what youwanted"" Hardy thereupon replied, "Yes."(4) Owens' telephone conversation with MateckiOn Sunday night, Matecki received a telephone callfrom Plant Manager Owens who inquired if she was ableto come to work on Monday. She replied that she was notcertain and would wait until Monday morning to see howshe felt, adding that "if I am not too sore I will be in towork " She then asked why he wasinquiringabout her.Owens answered that he saw what happened to her Fridayevening as she left work and was walking home. Inresponse to her query as to where he was at the time, heexplained that he saw it happen when he was driving downJamison street in Mrs. James' car which he was taking toher home because she was hurt(5)Meeting over Oakley-Matecki incidentAbout 8 a.m on Monday, President Ruppert calledChief Steward LaBerta and Steward Blasdel into hisoffice.Also present was Plant Manager Owens. RupperttoldLaBerta and Blasdel about the "fight." He statedthat he was not going "to put up with this type of thing"inhis plant and "have people afraid to come in there towork," that he was "not going to have troublemakers"likeOakley, thatOakley"had been warned" and"reprimanded before," and that he was going to dischargeher.He then left the office and told Owens to carry onwith the proceedings LaBerta and Blasdel also remainedand took part in the questioning which followed. Oakley,Matecki, and about three other employees were thencalled into the office, one at a time but not necessarily intheorderhereinsetforth,andwere individuallyquestioned about what had occurred.When Oakley was called in, she was asked "how ithappened " She stated that she and Matecki "had gotteninto an argument" outside Blasdel asked her "well, howcome?" There is no contradiction of Blasdel's testimonythat Oakley replied, "she didn't want to sign the grievanceand we was all going to sign and she didn't want to signit."Blasdel also asked, "did you hit her first?" Oakleyreplied, according to Blasdel's uncontradicted testimony,"No, I didn't hit her first I don't remember hitting herfirst."Oakley stated that she had wanted to talk toMatecki, thatMatecki "must have taken it wrongsomehow," that they got into a "hassel," that she did notmean to knock Matecki down but that their feet gottangled somehow and they "tripped" and that she fell ontop of Matecki.' At the conclusion of her interview,Oakley was sent into an adjoining room while otheremployees were individually called into Ruppert's office.Matecki was called in and gave her version of the"fight."She related that as she was walking down theThe findings in this paragraph are based on a composite of the mutuallyconsistent testimony of Oakley and Matecki These findings are alsoconsistent with the testimony of other witnesses who observed part of thisincident'The conversation did not necessarily occur in the order set forth in thetextstreet,Oakley came up to her, called her "a dirtyPolander," and stated, "you're going to get it." Shefurther related that at that point she "got scared," tried todefend herself by putting her arms up and that in so doingthe purse on her arm may have hit Oakley She also saidthatOakley swung at her and that they fell There is nocontradiction of LaBerta's testimony thatMatecki alsostated that after the fight Oakley threatened her if shereported the incidentAbout three other employees who were believed to havewitnessed the incident were called into the office andquestioned.They each related the part which they hadobservedThus, Jerry Haas stated that he saw Oakley goaway from her car and push Matecki but did not hearwhat was saidOakley was then called back into the office. Owens toldher that her action was deliberate, that it was preplannedand that the Company was therefore discharging her foritHe also stated that she had until 10 o'clock to write upa grievance, if she so desired, and then to leave the plant 's(6) Grievance meeting over Oakley's dischargeOakley did file a grievance that day, and a grievancemeeting was held about June 18 At this meeting BlasdelaskedMatecki if she had been hurt. She replied in thenegative, adding that her glasses were knocked off andthat she "got bruises" on her arms which she showed tothe committee. Owens stated that the Company would nottake Oakley back(7) LaBerta's conversation with Foreman JesseSometime after Oakley had filed her unfair laborpractice charge in the instant case, Charles Jesse, theforeman of theRingMetal Department in which Oakleyhad worked, came up to Chief Steward LaBerta while shewas working on her machine, and asked if she thoughtOakley would be coming back to work When LaBertareplied that she did not know, Jesse stated, "Well, she wasa troublemaker ""(b) Contentions and concludingfindingsTheGeneralCounsel contends in his brief thatRespondent seized upon the Oakley-Matecki incident ofJune 13 as a pretext to discharge Oakley because she hadbeen "a key symbol in Respondent's eyes as a unionactivisteven prior to the incident withMatecki " Insupportof this position, the General Counsel reliesprimarily on the fact that (I) prior to the filing of thedepartmental grievance, Ruppert had characterized certainemployees who wanted rotation on the automatic rivetingmachines as "troublemakers," naming Oakley and twootheremployees in this category; (2)RespondentdischargedOakley,who wrote up the departmentalgrievance on the day the incident with Matecki occurred,and left undisciplinedMatecki, one of only two riveterswho refused to sign the departmental grievance, and (3)on two prior occasions when fights had occurred between"The findings in this section are based on a composite of the mutuallyconsistent testimonyof Chief Steward Alberta LaBertaand Steward BillBlasdelOakley did nottestify withrespect to this meeting"The findings in this paragraph are based on the credited testimony ofLaBerta Jesse testified he might have used the word"troublemakers" in aconversationwithLaBerta aboutOakley'sdischargebutdoes notremember saying it or engaging in the conversation set forth in the textHe further testified that all he said was "How's their case going9" 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, none of the participants were disciplined byRespondent.Respondent'spositionregarding the discharge ofOakley is set forth in its brief as follows:The Company's position simply stated is that OpalOakley waited outside the plant for Esther MateckiThat she was very angry with Esther because Estherrefused to sign the group grievance That Opal Oakley'accosted Esther and was the aggressor in precipitatingthe fightOpal threatened Esther after the fight tellingher not to report itIn support of its position that the discharge was notdiscriminatorilymotivated, counsel for Respondent relieson the testimony as to what was reported at the Mondaymeeting and particularly on Steward Blasdel's testimonythatOakley admitted at that meeting that the foregoingwas in fact her reason for getting involved in the fight,that this demonstrates that Oakley's confrontation withMatecki "was not merely a personal dispute," that thegrievance which Oakley wrote up that day was not apersonal one but a departmental grievance, and that "therecord indicates that this is not the first time that OpalOakley had problems with other employees" but that on"two other occasions Opal Oakley had disputes withfellow employees under circumstances indicating that shewas the aggressor."Upon consideration of all the foregoing, I amconvinced and find that Oakley's confrontation withMatecki was deliberate, preplanned, in retaliation forMatecki's refusal to sign the departmental grievance, andthereforehad its genesis in the dispute in the plantconcerningconditionsofemploymentMoreover,regardless of who struck the first blow, Oakley admittedlywas the instigator or initiator of this confrontation, whichthen deteriorated into blows being struck, with Oakleyadmitting that she "went after" Matecki and hit her "onthe cheekbone" with her "doubled up" fist. I am alsoconvinced and find that Plant Manager Owens couldreasonably have reached these same conclusions on thebasisof the accounts of the incident given by theemployees who were called into the office on the Mondaymorning after the "fight." Indeed, that such was the caseis indicated by Chief Steward LaBerta who testified that"Ido believe this is what he thought, because he'smentioned it to me." In addition, Owens was alsoinformed at that Monday meeting that after the fightOakley threatened Matecki if she reported the incident, asLaBerta further testified without contradictionMateckihad a protected right under the Act to refuse to sign thedepartmental grievance without being subject to threats orreprisalsOakley admitted that there were prior occasionsinvolving disputes about her working conditions when shewas "warned by the company for having any contact withanother employee." The record does not support theGeneral Counsel's contention that Oakley was regarded as"a key symbol.as a union activist " In her 7-1/2 yearsof employment she had filed only two personal grievances.Oakley admitted that "I wouldn't say that I filed thisgrievance," referring to the departmental grievance, that"itwas the girls in the ring metal department with meinvolved that filed this grievance, but I was chosen [bythem] to write the grievance up." Seven employees signedthis grievance, with Oakley's name not being any moreprominently displayed.Nor is the General Counsel'srelianceon the two previous fights apposite because,unlike the instant case, they did not have their genesis in adispute in the plant concerning conditions of employment.While the matter may not be entirely free from doubt, Iam not persuaded that on the basis of the record beforeme the General Counsel has sustained his burden ofprovingbyapreponderanceof the evidence thatRespondent was unlawfully motivated in discharging OpalOakley I will accordingly recommend that the complaintbe dismissed in this respect.C. Interference. Restraint,and CoercionIfind that Respondent has interfered with, restrained,and coerced its employees in the exercise of rights'guaranteed by Section 7 of the Act and thereby hasindependently violated Section 8(a)(1) by the previouslyfound conduct of its admitted supervisors in the followingrespects,1.Foreman Long's statement to employee Schwent atthe time when he notified her of her discharge on May 13that, because of the telephone call she had "already madeto the Union" [inquiring about reacquiring her formerseniority],Respondent was contemplating future problemsif she were retained. This was clearly coercive because itdisclosed an economic reprisal for engaging in a protectedunion activity.2.PlantManager Owens' statements, on May 14 in histelephone conversation with Schwent and in June whenshe filed her grievance in the presence of employeeLaBerta, that one of the reasons for Schwent's dischargewasabelieforfearthatshewasapotential"troublemaker" because of her "attitude " Considered initscontext and setting, I find that at least one of thereasonswhyOwenswas characterizingherasa"troublemaker" and as having a bad "attitude," was theaforestated telephone call to the Union Business Agent.Hence the statements were equally coercive in nature3.Owens' statements to the union representatives at theJunegrievancecommitteemeetingoverSchwent'sdischarge that Schwent had caused "trouble" by callingthe union representative, that he was afraid she wouldcontinue to make a "lot of trouble" for both Respondentand the Union, and that by discharging her at that timethere would be no further "trouble." As previously noted,such statements clearly disclosed an economic reprisal forhaving engaged in protected union activity and hence werecoercive.4.President Ruppert's characterization, in late May orearlyJune,of certain employees as, "troublemakers"because of their complaints on rotation. Considered in thecontext and circumstances disclosed by the record, I findthat this had reference to the employees' concerted actionin seeking to have Respondent rotate employees on theautomaticrivetingmachines.Ifindthatbranding,employeesas"troublemakers"forexercisingtheirstatutory rights to engage in concerted activity for theirmutual aid and protection, is coercive in nature."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section 111,above,occurring in connectionwith its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among"I deem it unnecessary to determine whether references to employees as"troublemakers"on other occasions are also violative of the Act, as suchfindingswould merely be cumulative and not affect the Order hereinrecommended LOOSE LEAF METALS COMPANY209the several States and tend to' lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.By discharging Helen D. Schwent on May 13, 1969,for the reasons detailed in section III, B, I, (c), supra,Respondent has engaged in and is engaging in unfair laborpractices within themeaningof Section 8(a)(3) of the Act.2.By the foregoing and by the conduct of PresidentRuppert,PlantManager Owens and Foreman Long,detailedinsectionIII,C,supra,Respondent hasinterferedwith, restrained, and coerced its employees inthe exercise of their rights guaranteed by Section 7 of theAct and thereby has engaged in and is engaging in unfairlabor practices within themeaningof Section 8(a)(1) ofthe Act3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.4.Respondent has not engaged in unfair labor practicesviolative of the Act by the discharge of Opal Oakley onJune 16, 1969.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.Ihave found that Respondent discharged Helen D.Schwent on May 13, 1969, in violation of Section 8(a)(1)and (3) of the Act. Had she not been unlawfullydischarged, she would have become a full status employeeafewdays later. I will therefore recommend thatRespondent offer her immediate and full reinstatement asa full status employee to her former or substantiallyequivalent position, without prejudice to her seniority orother rights and privileges, and make her whole for anyloss of earnings she may have suffered as a result thereof,by payment of a sum of money equal to that which shenormally would have earned as wages from the date ofdischargetothedateofRespondent'sofferofreinstatement, less net earnings during such period, withbackpay and interest thereon to be computed in themanner described by the Board in FW WoolworthCompany,90 NLRB 289, andIsisPlumbing & HeatingCo, 138 NLRB 716.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:othermanner with respect to their hire and tenure ofemployment or any term or condition of employment.(b)Engaging in, or threatening economic reprisalsagainst employees for engaging in protected union andconcerted activities(c)Branding employees as "troublemakers" or ashaving a "bad attitude" for engaging in protected unionand concerted activities(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Helen D Schwent immediate and fullreinstatement as a full status employee to her former orsubstantially equivalent position, without prejudice to theseniority or other rights and privileges previously enjoyed,and make her whole for any loss of pay suffered by reasonof her discharge, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b)Notify Helen D Schwent if presently serving in theArmed Forces of the United States of her reemploymentrights upon application in accordance with the SelectiveServiceAct and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, as well as allother records necessary to analyze and compute theamount of backpay due under the terms of thisRecommended Order.(d) Post at its place of business in St. Louis, Missouri,copiesof the attached notice marked "Appendix""Copies of said notice, on forms to be provided by theRegional Director for Region 14, shall, after being dulysigned by an authorized representative of Respondent, beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material(e)Notify the Regional Director for Region 14, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to complytherewith .11 4RECOMMENDED ORDERRespondent,LooseLeafMetals Company,St.Louis,Missouri,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)DiscouragingmembershipinLocalLodge 1345,InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,or any other labor organization, bydiscriminatorily discharging any employees for resortingto, or because of a belief or fear that they will resort to,theUnion and the established grievance machinery inconnection with frequent complaints about job assignmentand other employment conditions concerning which theemployees may feel aggrieved,or bydiscriminating in any"in the event no exceptions are filed as providedby Sec 102 46 of theRules and Regulationsof theNationalLaborRelationsBoard, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall, as provided in Sec102 48 of theRules and Regulations,be adoptedby theBoard and become its findings, conclusions, and order,and allobjectionsthereto shall be deemed waivedfor allpurposes In the eventthat the Board's Order is enforced by a judgmentof a United States Courtof Appeals,thewords in the notice reading"PostedbyOrder of theNationalLaborRelationsBoard"shallbe changed to read"Postedpursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the NationalLaborRelations Board ""In the event that this RecommendedOrder be adoptedby the Board,this provision shall be modified to read"Notify saidRegional Director inwritingwithin10 days fromthe date of thisOrderwhat steps theRespondent has taken to comply herewith " 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILLNOT discouragemembership in LocalLodge 1345, International Association of MachinistsandAerospaceWorkers,AFL-CIO,orany otherunion,by discriminatorily discharging any employeesfor resorting to, or because of a belief or fear that theywill resort to, the Union and the established grievancemachinery in connection with frequent complaintsaboutjobassignmentsandotheremploymentconditions concerning which they feel aggrieved, or bydiscriminating in any other manner with respect to theirhireand tenure of employment or any term orcondition of employment.WE WILL NOTengage in or threaten economicreprisals against employees for engaging in protectedunion and concerted activities.WE WILL NOTbrand employees as "troublemakers"or as having a "bad attitude" for engaging in protectedunion and concerted activitiesWE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights guaranteed by Section7 of the ActWE WILL offerHelen D.Schwent full and immediatereinstatement as a full status employee to her former orsubstantially equivalent position,without loss of anyseniority or other rights,and WE WILL make up to herthe pay that she lost,with 6 percent interest.LOOSELEAF METALSCOMPANY(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of her reemployment rights upon application inaccordancewith the Selective ServiceAct and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed ForcesThis is an official notice andmustnot be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,1040 Boatmen'sBank Building, 314 North Broadway, St.Louis,Missouri 63102,Telephone314-622-4167.